UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8137


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DERRICK WONDELL BURCH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00077-JBF-JEB-1)


Submitted:    February 19, 2009             Decided:   March 10, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Wondell Burch, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Derrick   Wondell    Burch   appeals   the   district   court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2006).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.        United States v. Burch, No. 2:03-cr-

00077-JBF-JEB-1 (E.D. Va. Aug. 13, 2008).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                   2